Case: 16-10535    Date Filed: 12/19/2016   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-10535
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:15-cv-21462-MGC

GILBERTO IVAN RAMIREZ,

                                                           Plaintiff-Appellant,

versus

FIELD OFFICE DIRECTOR,
U.S. CITIZENSHIP & IMMIGRATION SERVICES,
West Palm Beach Field Office,
Anouchka Castro,
U.S. ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF
HOMELAND SECURITY,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (December 19, 2016)
              Case: 16-10535     Date Filed: 12/19/2016    Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Gilberto Ivan Ramirez appeals the dismissal of his petition for review of the

denial of his application for naturalization. He contends that the district court erred

when it ruled that the date of his conviction for an aggravated felony rendered him

permanently ineligible for naturalization. We affirm.

      We review de novo a dismissal for failure to state a claim upon which relief

may be granted. Leib v. Hillsborough Cnty. Pub. Transp. Comm’n, 558 F.3d 1301,

1305 (11th Cir. 2009).

      To become a naturalized citizen, an applicant must establish and maintain

“good moral character” while residing in the United States. 8 U.S.C. § 1427(a). An

applicant cannot establish good moral character if he was convicted of an

aggravated felony on or after November 29, 1990. 8 C.F.R. § 316.10(b)(1)(ii).

Aggravated felonies include drug trafficking crimes. 8 U.S.C. § 1101(a)(43)(B). A

conviction can be “a formal judgment of guilt of the alien entered by a court.” Id.

§ 1101(a)(48)(A). And “if adjudication of guilt has been withheld,” a conviction

occurs when “(i) a judge or jury has found the alien guilty or the alien has entered a

plea of guilty . . . and (ii) the judge has ordered some form of punishment, penalty,

or restraint on the alien’s liberty to be imposed.” Id. § 1101(a)(48)(A)(i)–(ii).




                                          2
              Case: 16-10535     Date Filed: 12/19/2016    Page: 3 of 3


      The district court correctly concluded that Ramirez’s conviction for

possession with intent to distribute at least five kilograms of cocaine occurred after

November 29, 1990. Ramirez was not convicted until the district court accepted his

plea, adjudicated his guilt, imposed his sentence, and entered its judgment in

January 1991. Mejia Rodriguez v. Dep’t of Homeland Sec., 629 F.3d 1223, 1226

(11th Cir. 2013). The detention order entered in June 1989 was not a punishment

because it was unrelated to Ramirez’s guilt or innocence. The district court

determined that Ramirez was a flight risk and a danger to the community and

ordered him detained pending the outcome of his criminal case. We affirm.

      AFFIRMED.




                                          3